Citation Nr: 0125820	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  00-18 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a 
ruptured ear drum with hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Hilary L. Goodman

INTRODUCTION

The veteran had active service from June 1971 to June 1973 
and from November 1990 to June 1991.

This appeal arises from an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Montgomery, Alabama, which apparently reopened the veteran's 
claim for service connection for a ruptured tympanic membrane 
or ear drum with hearing loss and then denied the claim on 
the merits.

A review of the record indicates that the RO denied 
entitlement to service connection in April 1946.  The veteran 
did not initiate an appeal from that decision.  While the RO 
has reopened the prior denial but denied entitlement to 
service connection on the merits, according to Jackson v. 
Principi, No. 01-7007 (Fed. Cir. Sept. 19, 2001) (also see 
Barnett v. Brown, 8 Vet. App. 1 (1995); aff'd Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996)), the Board of Veterans' 
Appeals (Board) must make its own determination as to whether 
new and material evidence has been submitted to reopen a 
claim, regardless of the finding of the RO.  Therefore, the 
issue has been characterized as noted on the title page.

The record shows that a statement of the case (SOC) 
addressing the issue of service connection for macular 
degeneration was issued in February 2001.  However, as the 
current record does not show that a substantive appeal has 
been received, this issue is not for appellate consideration.  
That is, since the veteran did not perfect his appeal by 
submitting a timely substantive appeal, the Board does not 
have jurisdiction over the claim of service connection for 
macular degeneration.  See 38 C.F.R. § 20.302(b) (2001); 
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998)).  The 
Board also notes that, as there was no correspondence 
submitted subsequent to the issuance of the SOC in February 
2001 that refers to the claim of service connection for 
macular degeneration, there is no issue regarding timeliness 
of a substantive appeal.

FINDINGS OF FACT

1.  An RO decision in April 1946 denied entitlement to 
service connection for a ruptured ear drum; the veteran did 
not initiate an appeal from that decision.

2.  The veteran has submitted evidence since the April 1946 
decision which was not previously of record, is not 
cumulative, and is both relevant and significant enough that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for a ruptured ear drum with 
hearing loss.


CONCLUSION OF LAW

The evidence received since the rating decision dated in 
April 1946 is new and material; the veteran's claim for 
service connection for a ruptured ear drum with hearing loss 
is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).
The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C.A. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West Supp. 2001) which states that 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620, 45628-45629.  Here, the veteran's claim was filed 
prior to August 29, 2001, and, as such, these changes are not 
applicable in the instant case.

The Board acknowledges that VBA Fast Letter No.01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  In any event, since the veteran's claim is 
reopened, VA's duty to assist is clearly triggered under the 
cited legal authority, and such is addressed in the remand 
below. 

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The veteran's claim for service connection for a burst ear 
drum had been denied in the unappealed April 1946 RO 
decision.  The evidence which was of record at the time of 
the decision included the veteran's service medical records.  
The service medical records showed that at the time of his 
October 1945 separation examinations a history of a left ear 
drum, perforated, by an infection in November 1942 was noted.

The documents which have been made part of the record since 
the April 1946 RO decision denying the claim for service 
connection for a perforated ear drum include VA outpatient 
treatment records, statements from two long time 
acquaintances and a private medical report, as well as 
testimony from the veteran and his son at a July 2001 hearing 
on appeal.

In attempting to reopen his claim, the veteran avers that he 
continues to have problems with hearing that developed in 
service, including as the result of acoustic trauma.  A 
veteran is entitled to compensation for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110.  "A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The medical evidence submitted in support of the veteran's 
application to reopen his claim includes a medical report 
from R.L.R., M.D.  This medical evidence indicates that the 
veteran is experiencing sensorineural hearing loss.

The Board finds that the physician's report lending some 
support to the veteran's claim that he currently experiences 
sensorineural hearing loss was not previously of record, is 
not cumulative, and is both relevant and significant enough 
that it must be considered in order to fairly decide the 
merits of the claim for service connection for a ruptured ear 
drum with hearing loss.  Hodge, supra; 38 C.F.R. § 3.156.  
The Federal Circuit has clearly stated that new and material 
evidence does not have be of such weight as to change the 
outcome of the prior decision.  Hodge, supra.  Accordingly, 
the Board finds that new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for a ruptured ear drum with hearing loss, and the 
April 1946 RO decision denying service connection is not 
final.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for 
ruptured ear drum with hearing loss; to this extent only, the 
appeal is granted.


REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001)) 
has redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  The Board finds that there is a further duty to 
assist the veteran with the development of his claim.

The service personnel records confirm that the veteran 
engaged in combat with the enemy as he was an armorer gunner.  
Hence, there is no question that he was exposed to acoustic 
trauma as contended, and 38 U.S.C.A. § 1154(b) is for 
application.  That statute provides a relaxed evidentiary 
standard of proof to determine service connection for 
injuries alleged to have been incurred in combat.  Collette 
v. Brown, 82 F.3d 389 (1996).  Under that statute, in the 
case of any veteran who engaged in combat with the enemy in 
service, the Secretary shall accept as sufficient proof of 
service-connection of any disease or injury alleged to have 
been incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  

The Board further notes that the service medical records 
include a report of a separation examination dated in October 
1945, which noted that the veteran sustained a perforated 
left tympanic membrane in November 1942.  As noted above, 
recently submitted medical evidence indicates that the 
veteran currently has sensorineural hearing loss.  

Following a review of the record, to include recently 
received medical records and a transcript of the veteran's 
recent testimony at a Travel Board hearing, it is the Board's 
judgment that he should be afforded VA ear and audiology 
examinations, which include opinions addressing the veteran's 
assertion that his hearing loss is the result of a ruptured 
ear drum or noise exposure in service.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097- 98 (2000); 38 U.S.C.A. 
§ 5103A.

The Board also notes that, in light of the change in the law, 
the RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & Supp. 2001) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159) are fully complied with and satisfied. 

Accordingly, this case will be REMANDED to the RO for the 
following action:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any VA 
and non-VA health care providers who have 
treated him for any ear or hearing loss 
problems since service.  After securing 
any necessary authorization, the RO 
should secure copies of all pertinent 
treatment reports identified by the 
veteran which are not currently of 
record.  All records obtained should be 
associated with the claims file.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159) are fully complied 
with and satisfied.

3.  Upon completion of the above, the RO 
should schedule the veteran for VA ear 
and audiology examinations.  The 
examiners are requested to conduct a 
comprehensive review of the veteran's 
claims file, including a separation 
examination dated in October 1945, which 
noted that the veteran sustained a 
perforated left tympanic membrane in 
November 1942,   the private medical 
reports and VA outpatient treatment 
records.  Following this review, and the 
ear and audiometry examinations of the 
veteran, to include any necessary tests, 
the examiners are requested to offer  
opinions with supporting analysis, as to 
whether it is at least as likely as not 
that any current hearing loss or other 
ear disability is related to service, to 
include a perforated left tympanic 
membrane.  A complete rationale for all 
opinions expressed should be provided.

The claims file must be made available to 
the examiners before the examinations, 
for proper review of the medical history.  
The examination reports should reflect 
whether such a review of the claims file 
was made.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  See 
38 C.F.R. § 3.655 (2001).

4.  Thereafter, the RO should 
readjudicate the veteran's claim for 
service connection for a ruptured ear 
drum with hearing loss.  As the veteran 
engaged in combat with the enemy, the RO 
must consider 38 U.S.C.A. § 1154(b) in 
adjudicating the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and they should be afforded 
the appropriate period of time  to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this REMAND is to obtain additional 
development, and the Board intimates no opinion as to the 
ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 


